113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Xavier Mitchell BABERS, Defendant-Appellant.
No. 96-50099.
United States Court of Appeals, Ninth Circuit.
Submitted April 9, 1997.*Decided May 7, 1997.

1
Before:  FLETCHER and PREGERSON, Circuit Judges, and WEXLER,** District Judge.


2
MEMORANDUM***


3
Xavier Mitchell Babers ("Babers") appeals the district court's enhancement of his sentence by two levels for reckless endangerment during flight, under U.S.S.G. § 3C1.2.  We affirm.


4
Sentencing Guideline § 3C1.2 permits the district court to enhance a defendant's sentence upward two levels "[i]f the defendant recklessly created a substantial risk of death or serious bodily injury to another person in the course of fleeing from a law enforcement officer."  U.S.S.G. § 3C1.2 (Nov. 1995).  A defendant can be held responsible for the conduct of another if he "aided and abetted, counseled, commanded, induced, procured, or willfully caused" the other person's conduct.  Id. § 3C1.2, comment.  (n. 5).


5
In the present case, the district court found that all three of the bank robbers were engaged in a high speed chase through residential neighborhoods.  The court based this conclusion on inferences drawn from the fact that the three bank robbers were acting in concert before and after the robbery.  The district court did not clearly err in its findings of fact underlying the sentencing decision.  United States v. Reyes-Oseguera, 106 F.3d 1481, 1482-83 (9th Cir.1997) (reviewing a district court's finding of fact underlying a sentencing decision for clear error).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Leonard D. Wexler, Senior U.S. District Judge for the Eastern District of New York, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3